155 N.W.2d 368 (1968)
182 Neb. 458
STATE of Nebraska, Appellee,
v.
Wardell Nelson SMITH, Appellant.
No. 36639.
Supreme Court of Nebraska.
January 5, 1968.
S. J. Albracht, Robert C. Vondrasek, Omaha, for appellant.
Clarence A. H. Meyer, Atty. Gen., Richard H. Williams, Asst. Atty. Gen., Lincoln, for appellee.
Heard before WHITE, C. J., and CARTER, SPENCER, BOSLAUGH, SMITH, McCOWN, and NEWTON, JJ.
SMITH, Justice.
In this post conviction proceeding the district court overruled defendant's motion for a new trial because the motion had been filed out of time. Defendant contends on appeal that he was unavoidably prevented from filing the motion timely. No such statement appears in the motion itself, and the bill of exceptions discloses nothing relevant. The judgment is affirmed. See, S. 25-1143, R.R.S.1943; Roggencamp v. Dobbs, 15 Neb. 620, 20 N.W. 100.
Affirmed.